UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 30, 2012 Quanex Building Products Corporation (Exact name of registrant as specified in its charter) Delaware 001-33913 26-1561397 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1900 West Loop South, Suite 1500, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 713-961-4600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. This information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On September 4, 2012, Quanex Building Products Corporation (the "Company")issued a press release (the "Earnings Press Release") reporting its earnings results for the third quarter of fiscal year 2012. The foregoing is qualified by reference to the EarningsPress Release which is filed as Exhibit 99.2 to this Current Report on Form 8-K andis incorporated herein by reference. Item 7.01. Regulation FD Disclosure. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On Thursday, August 30, 2012, the Company issued a press release (the “Dividend Press Release”) announcing the declaration of a quarterly cash dividend of $0.04 per share on the Company’s common stock, payable on September 28, 2012, to holders of the Company’s common stock on the record date of September 14, 2012. The foregoing is qualified by reference to the Dividend Press Release which is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1 Dividend Press Release dated August 30, 2012 announcing declaration of quarterly dividend Exhibit 99.2 Earnings Press Release dated September 4, 2012 announcing the Company's third quarter 2012 earnings results SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Quanex Building Products Corporation (Registrant) September 4, 2012 (Date) /s/ BRENT L. KORB Brent L. Korb Senior Vice President - Finance and Chief Financial Officer (Principal Financial Officer)
